Libel for Supplies — Defense of Discharge in Insolvency — State and Federal Courts.1. The defendant being master of a vessel, owned in this state, and he and the libellants being residents of this city, he purchased of them supplies for the vessel on credit. He was afterwards duly discharged by a judge of tile common pleas, under the insolvent law of the state, from all his debts. He did not put the debt of the libellants on his schedule, nor is it proved that they had personal notice of his application for a discharge. Hchl, that there being no evidence of any fraudulent design, on the part of the debtor, in omitting the debt of the libellants from his schedule, that, by the law of this state, his discharge is a bar to their debt.2. The same rule applies in the United States court, as between citizens of this state, when the debt was contracted and the discharge obtained here.[Note. Nowhere more fully reported; opinion not now accessible.]